 


109 HR 4252 IH: To designate the headquarters building of the Department of Education in Washington, DC, as the Lyndon Baines Johnson Federal Building.
U.S. House of Representatives
2005-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4252 
IN THE HOUSE OF REPRESENTATIVES 
 
November 8, 2005 
Mr. Gene Green of Texas (for himself, Mr. Barton of Texas, Mr. Poe, Mr. Culberson, Mr. McCaul of Texas, Mr. Marchant, Mr. Edwards, Mr. Doggett, Mr. Cuellar, Mr. Hinojosa, Ms. Jackson-Lee of Texas, Mr. Conaway, Ms. Granger, Mr. Reyes, Mr. Gonzalez, Ms. Eddie Bernice Johnson of Texas, Mr. Al Green of Texas, Mr. Brady of Texas, Mr. Hall, and Mr. Ortiz) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To designate the headquarters building of the Department of Education in Washington, DC, as the Lyndon Baines Johnson Federal Building. 
 
 
1.DesignationThe headquarters building of the Department of Education located at 400 Maryland Avenue SW., Washington, DC, shall be known and designated as the Lyndon Baines Johnson Federal Building. 
2.ReferencesAny reference in law, map, regulation, document, paper, or other record of the United States to the building referred to in section 1 shall be deemed to be a reference to the Lyndon Baines Johnson Federal Building. 
 
